Bigger, J.
By the averments of the petition, which are not denied, it appears the defendant agreed that he would not take employment with any clients of plaintiff. The contract which is attached to the petition recognized the difference between contracts made with “new clients,” and new business with “regular clients.” The contract construed together means -that defendant will not take employment with those who had before employed the plaintiff, as the contract divides them into two classes, to-wit: new clients, or those who had not employed plaintiff before, and regular clients or old clients from whom defendant might secure new business.
I think the contract is a valid one, and that the defendant has violated it is clear. ITis contract bound him not merely to solicit employment, but not to take it.
Insofar as the defendant has made contracts with firms and corporations having no knowledge of the terms of this contract, he can not be enjoined from carrying out the contracts as the rights of innocent third parties are attacked. But he will be enjoined from .entering into any new contracts with former clients of plaintiff, on plaintiff giving bond in the sum of $500.